DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The response after final action mailed 02/09/2022 with request for after final action consideration Pilot program has not been entered into the program. Specifically, requirement 3 states “The response includes an amendment to at least one independent claim, and the amendment does not broaden the scope of the independent claim in any aspect”. The filing of 02/09/2022 contains arguments only with no claim amendment, therefore the submission is not eligible for the after final consideration. 
However, the examiner will consider the arguments under standard after final practices. 
Applicant’s arguments filed 02/09/222 have been fully considered and are found to be persuasive. Specifically, applicant argues that Womble lens 26 is not “one or more lenses optically configured to relay a focal position of the Raman probe into the standard reference material” as required by the claims. Womble lens 26 is a focal lens that focuses collimated light of the Raman probe not relaying the focal position of the Raman probe as required by the claims. 
Therefore, the previous rejection of the claims have been withdrawn. 
After further search and consideration the application is in condition for allowance a notice of allowance follows. 
Allowable Subject Matter
Claims 1-10 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a location including a hermetically sealed housing, which defines a hermetically sealed enclosure…an optical port into the housing disposed between the first end and the standard reference material relative to the central axis, the optical port including one or more lenses optically configured to relay a focal position of the Raman probe into the standard reference material.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-10 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877